              Case 2:14-cv-09764-R-PLA Document 227-1 Filed 11/18/19 Page 1 of 3 Page ID #:5885


                 1        Nicholas O. Kennedy (State Bar No. 280504)
                          nicholas.kennedy@bakermckenzie.com
                 2        BAKER & McKENZIE LLP
                          1900 North Pearl Street, Suite 1500
                 3        Dallas, TX 75201
                          Telephone: 214 978 3000
                 4        Facsimile: 214 978 3099
                 5        Christina M. Wong (State Bar No. 288171)
                           christina.wong@bakermckenzie.com
                 6        Anne M. Kelts (State Bar No. 298710)
                           anne.kelts@bakermckenzie.com
                 7        BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                 8        San Francisco, CA 94111
                          Telephone: 415 576 3000
                 9        Facsimile: 415 576 3099
              10          Attorneys for Petitioner
                          VITALY IVANOVICH SMAGIN
              11
              12                                     UNITED STATES DISTRICT COURT
              13                                   CENTRAL DISTRICT OF CALIFORNIA
              14                                                WESTERN DIVISION
              15          VITALY IVANOVICH SMAGIN,                                Case No. 14-cv-09764-R (PLAx)
              16                         Petitioner,                             DECLARATION OF NICHOLAS
                                                                                 O. KENNEDY IN SUPPORT OF
              17                v.                                               PETITIONER VITALY SMAGIN’S
                                                                                 APPLICATION TO REINSTATE
              18          ASHOT YEGIAZARYAN, a.k.a.                              THE CASE TO ACTIVE
                          ASHOT EGIAZARYAN,                                      CASELOAD
              19
                                         Respondent.
              20                                                                 Courtroom: 880, 8th Floor
              21
                                                                                 Roybal Federal Building and
              22                                                                  U.S. Courthouse
                                                                                 255 East Temple Street
              23                                                                 Los Angeles, CA 90012
              24
              25
              26
              27
              28
 Baker & McKenzie LLP
Two Embarcadero Center                                                                                   Case No. 14-cv-09764-R (PLAx)
       11th Floor           DECLARATION OF NICHOLAS O. KENNEDY ISO PETITIONER SMAGIN'S APPL TO REINSTATE CASE TO ACTIVE CASELOAD
San Francisco, CA 94111
   Tel: 415 576 3000
              Case 2:14-cv-09764-R-PLA Document 227-1 Filed 11/18/19 Page 2 of 3 Page ID #:5886


                 1              1.       My name is Nicholas O. Kennedy. I am over the age of twenty-one
                 2        years, of sound mind, have never been convicted of a felony, and am capable of
                 3        making this Declaration. I have personal knowledge of the facts stated herein, except
                 4        as set forth below. All of the facts herein are true and correct to the best of my
                 5        knowledge. I further state that I am fully authorized and competent to testify to the
                 6        matters set out in this Declaration.
                 7              2.       I am an Associate in the law firm of Baker & McKenzie LLP, and I am
                 8        one of the attorneys representing Petitioner and Judgment Debtor Vitaly Ivanovich
                 9        Smagin ("Mr. Smagin") in the above captioned action. I am admitted to practice law
              10          in the States of California and Texas, as well as in the Central District of California.
              11                3.       I make this Declaration in support of Mr. Smagin's application for the
              12          Court to reinstate the present case to the Court's active caseload.
              13                4.       Approximately five years after receiving an arbitration award for
              14          approximately $84 million plus interest, and more than three years after receiving an
              15          approximate $93 million judgment confirming that award in this Court [ECF 59],
              16          Mr. Smagin still has not recovered from Mr. Yegiazaryan.
              17                5.       This Court's judgment of March 31, 2016 is still fully enforceable and all
              18          appeals have been exhausted. However, Mr. Yegiazaryan refuses to pay.
              19                6.       On April 12, 2019, the Court issued an Order denying without prejudice
              20          Petitioners' Motion for Order for Turnover of Assets (ECF 224).
              21                7.       By the Court Order of April 12, 2019, the Court also ordered that the
              22          parties file a joint status report within 14 days following resolution of the proceedings
              23          currently pending before the Liechtenstein Constitutional Court.
              24                8.       The Liechtenstein proceedings are still in progress.
              25                9.       On May 23, 2019, the Court issued an Order removing the case from
              26          active caseload "until further application by the parties or Order of this Court"
              27          (ECF 225, 1:19-21).
              28
 Baker & McKenzie LLP                                                          1
Two Embarcadero Center
       11th Floor                                                                                          Case No. 14-cv-09764-R (PLAx)
San Francisco, CA 94111      DECLARATION OF NICHOLAS O. KENNEDY ISO PETITIONER SMAGIN'S APPL TO REINSTATE CASE TO ACTIVE CASELOAD
   Tel: 415 576 3000
              Case 2:14-cv-09764-R-PLA Document 227-1 Filed 11/18/19 Page 3 of 3 Page ID #:5887

                                10.      Mr. Smagin has recently served post-judgment discovery on third-parties
                 1
                          in the United States. He believes that this post-judgment discovery, as well as other
                 2
                          discovery he expects to serve soon, is reasonably necessary to advance this case.
                 3
                 4
                                I declare under penalty of perjury under the laws of the United States of
                 5
                          America that the foregoing is true and correct. Executed in Dallas, TX on
                 6
                          November 18, 2019.
                 7
                 8                                                                 /s/ Nicholas O. Kennedy
                                                                                       Nicholas O. Kennedy
                 9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
 Baker & McKenzie LLP
                                                                               2
Two Embarcadero Center                                                                                     Case No. 14-cv-09764-R (PLAx)
       11th Floor            DECLARATION OF NICHOLAS O. KENNEDY ISO PETITIONER SMAGIN'S APPL TO REINSTATE CASE TO ACTIVE CASELOAD
San Francisco, CA 94111
   Tel: 415 576 3000
